1    DANA A. SUNTAG (State Bar No. 125127)
     JOSHUA J. STEVENS (State Bar No. 238105)
2    HERUM\CRABTREE\SUNTAG
     A California Professional Corporation
3    5757 Pacific Avenue, Suite 222
     Stockton, California 95207
4    Telephone: (209) 472-7700
     Facsimile: (209) 472-7986
5    dsuntag@herumcrabtree.com
     jstevens@herumcrabtree.com
6
7    Attorneys for Defendants
     THE COUNTY OF SAN JOAQUIN and
8    SHERIFF STEVE MOORE
9                               UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11
     JANE DOE,                                 )   Case No.: 2:18-cv-00667-TLN-AC
12                                             )
                   Plaintiff,                  )
13                                             )   STIPULATION AND ORDER FOR
           vs.                                 )   SECOND EXTENSION OF TIME TO FILE
14                                             )   RESPONSE TO FIRST AMENDED
     SAN JOAQUIN COUNTY; SHERIFF               )   COMPLAINT PENDING SETTLEMENT
15   STEVE MOORE, DANNY SWANSON,               )
     and DOES 1 through 25,                    )
16                                             )   [E.D. Local Rule 144; Fed. R. Civ. P. 6]
                   Defendants.                 )
17                                             )
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
1           Pursuant to Eastern District Civil Local Rule 144 and Federal Rule of Civil
2    Procedure 6, Defendants San Joaquin County, Sheriff Steve Moore, and Danny
3    Swanson (collectively “Defendants”) and Plaintiff Jane Doe (“Plaintiff”), by and through

4    their attorneys of record, stipulate to an extension of time for all Defendants to move,

5    plead, or otherwise respond to Plaintiff’s First Amended Complaint (“FAC”), as follows:

6           1.     On June 9, 2019, Plaintiff filed her FAC, alleging various federal and state

7    law claims.

8           2.     The parties agreed to conduct a mediation; therefore, on June 13, 2019,

9    the parties filed a stipulation extending Defendants’ time to respond to Plaintiff’s FAC to

10   August 19, 2019, pending the mediation, which the Court so ordered on June 14, 2019.

11          3.     On August 5, 2019, all parties and their counsel attended the mediation.
     At the mediation, they were able to reach a global settlement of the entire action subject
12
     to certain specific conditions. If the conditions are satisfied, this entire action will be
13
     dismissed with prejudice.
14
            4.     The parties anticipate it will take approximately 60 days to finalize the
15
     settlement documents and perform these conditions.
16
            5.     The parties thus request that Defendants’ time to move, plead, or
17
     otherwise respond to Plaintiff’s FAC be extended 90 days, through and including
18
     November 18, 2019. There is no trial date and the Court has not yet issued a Rule 16
19
     scheduling order.
20
            Based on the foregoing, IT IS STIPULATED, by and between all parties through
21
     their respective counsel of record, that:
22
            (1) Defendants San Joaquin County and Sheriff Steve Moore’s deadline to move,
23
     plead, or otherwise respond to the FAC be extended through and including
24
     November 18, 2019.
25
26
27
28
                                                  2

     STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
1          (2) Defendant Danny Swanson’s deadline to move, plead, or otherwise respond
2    to the FAC be extended through and including November 18, 2019.
3          IT IS SO STIPULATED.

4    Dated: August 7, 2019                   HERUM CRABTREE SUNTAG
                                             A California Professional Corporation
5
                                             By: __/s/ Dana A. Suntag____ _________
6                                                   DANA A. SUNTAG
                                                    Attorneys for Defendants
7                                                   COUNTY OF SAN JOAQUIN and
                                                    SHERIFF STEVE MOORE
8
     Dated: August 7, 2019                   BURKE, WILLIAMS, & SORENSEN, LLP
9
                                             By: __/s/ Gregory B. Thomas__________
10                                                  GREGORY B. THOMAS
                                                    Attorneys for Defendant
11                                                  DANNY SWANSON
12   Dated: August 7, 2019                   LAW OFFICES OF STANLEY GOFF
13                                           By: __/s/ Stanley Goff_______ ________
                                                    STANLEY GOFF, ESQ.
14                                                  Attorneys for Plaintiff
                                                    JANE DOE
15
                                     ORDER
16
           IN CONSIDERATION of the parties’ Stipulation, and for good cause shown
17
     therein, it is ORDERED that Defendants’ deadline to move, plead, or otherwise respond
18
     to Plaintiff’s First Amended Complaint is extended from August 19, 2019 through and
19
     including November 18, 2019.
20   Dated: August 7, 2019
21
22
                                                     Troy L. Nunley
23                                                   United States District Judge
24
25
26
27
28
                                                3

     STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
